PER CURIAM.
Mercedes Lezcano appeals the trial court’s entry of an ex-parte temporary injunction prohibiting her from taking any further action as purported personal representative. In light of this Court’s decision in related case number 3D11-714, reinstating Mercedes Lezcano as personal representative of the estate and co-trustee of the trust, and discharging Sergio Mendez as curator of the estate, we quash the order under review and remand to the trial court for further proceedings. See Lezcano v. Estate of Hidalgo, 88 So.3d 306 (Fla. 3d DCA 2012).
Reversed and remanded with instructions.